Title: To Alexander Hamilton from Tench Coxe, 14 December 1792
From: Coxe, Tench
To: Hamilton, Alexander



Treasury Department,Revenue Office, December 14th 1792.
Sir,

In the close of the report, which I had the honor to make on the 11th Instant, concerning the alterations and amendments in the laws relative to distilled Spirits, wines and teas, I intimated, that I should make a separate communication with respect to alterations having relation to the Judicial System.
It has frequently occured in conferences with you, with the Attorney General and the Attorney for the District of Pennsylvania, that there are circumstances in the Judicial System of the United States, in the laws relative to the public Revenues, in the Judicial Systems of some of the States, and in the practice in the State courts, which creating doubts and difficulties, rendered it desirable that they might receive attention, whenever the legislature should have the Business of the Revenue before them. The state of the laws of the Union in regard to bail, the state of the laws of Pennsylvania in regard to costs, in suits wherein the sum recovered does not exceed a certain amount, and the want of a detailed procedure for Cases of distress, are among the matters contemplated. These and other things, which having been only occasionally mentioned in conversation, are not within my recollection have suggested to me and now induce me to submit to you the expediency of an application to the Attorney General for a statement of such amendments of the laws as have occured to him as necessary to give more convenience and promptitude to the execution of the Acts of Congress for raising a revenue on distilled Spirits.
I have the honor to be with great Respect,   Sir,   your most Obedt. Servant

Tench Coxe,Commissr. of the Revenue.
The honorableThe Secretary of the Treasury.

 